Citation Nr: 1038382	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  09-15 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C. § 1318. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant's wife and son 

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 1942 to March 1946.  
The Veteran died in May 2007 and the appellant is the Veteran's 
surviving spouse. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2007 rating decision 
by the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Decatur, Georgia, (hereinafter RO).  

In August 2010, the Appellant was afforded a videoconference 
hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) (West 
2002).  During this hearing, the undersigned Veterans Law Judge 
was located in Washington, D.C., and the appellant was located at 
the RO. 
 
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection was in 
effect for a total left knee replacement, rated as 60 percent 
disabling; arthritis of the right knee, rated as 10 percent 
disabling; and a neck scar, rated noncompensable; a total 
disability rating for compensation based on individual 
unemployability had also been in effect since April 2001. 

2.  The physician who treated the Veteran in the months preceding 
his death has found that service-connected disability contributed 
to the Veteran's death.  


CONCLUSIONS OF LAW

1.  Service connected disability contributed to the cause of the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 1312 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2009).

2.  The claim for DIC under the provisions of 38 U.S.C.A. § 1318 
is dismissed.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.22, 3.102, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to the 
appellant given the favorable adjudication below.  

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The Court 
has also stated, "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal or 
contributory cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death the service-
connected disability must be one of the immediate or underlying 
causes of death, or be etiologically related to the cause of 
death.  In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that the 
service-connected disorder casually shared in producing death, 
but rather it must be shown that there was a causal connection 
between the service-connected disability and the Veteran's  
death.  38 C.F.R. § 3.312(b), (c).

The Veteran died in May 2007, and the death certificate listed 
Alzheimer's dementia as the cause of the Veteran's death.  At the 
time of the Veteran's death, service connection was in effect for 
a total left knee replacement, rated as 60 percent disabling; 
arthritis of the right knee, rated as 10 percent disabling; and a 
neck scar, rated noncompensable.  A total disability rating for 
compensation based on individual unemployability (TDIU) had also 
been in effect since April 2001. 

The appellant and her son testified at the August 2010 hearing 
before the undersigned that rather being Alzheimer's disease, it 
was the Veteran's inability to move due to service-connected knee 
disability in the months prior to his death that caused his 
death, to include due to resulting circulatory problems.  Support 
for this assertion has been submitted by a private physician who 
signed the Veteran's death certificate and who the appellant 
testified was the Veteran's primary physician in the months prior 
to his death.  This physician submitted an October 2007 statement 
indicating that in the months preceding his death, the Veteran 
was "besieged" by pain due to arthritis, including in his 
knees, that caused difficulty with physical therapy and resulted 
in relative immobility.  He concluded that "contributing to his 
decline and ultimate death [was] his relative immobility caused 
by his existing arthritis of his knee, and back." 

While the Board acknowledges that a VA medical opinion completed 
in March 2010 found no relationship between the Veteran's death 
and service connected knee disability, unless the preponderance 
of the evidence is against the Veteran's claim, it cannot be 
denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 49.  In 
this case, the March 2010 VA opinion when weighed against the 
conclusion of the private physician, who actually was aware of 
the Veteran's medical condition in the months preceding his death 
and signed his death certificate, places the weight of the 
evidence in relative balance, but does not provide a 
preponderance of evidence weighing against the claim for service 
connection for the cause of the Veteran's death.  Thus, without 
finding error in the RO's action, the Board will exercise its 
discretion to find that the evidence is in relative equipoise and 
conclude that service connection for the cause of the Veteran's 
death may be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.
 
DIC benefits are payable under certain circumstances if the 
service member was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability that had been totally disabling for a specified period 
of time.  DIC benefits granted to a surviving spouse under 38 
U.S.C.A. § 1318 (West 2002) would be paid "in the same manner as 
if the Veteran's death were service connected."  38 U.S.C.A. § 
1318(a) (West 2002).  The Board's above grant of service 
connection for the cause of the Veteran's death recognizes that 
the death of the service member was the proximate result of a 
disease or injury incurred in service.  The Court has indicated 
that only if an appellant's claim for service connection for the 
cause of the Veteran's death under 38 U.S.C.A. § 1310 (West 2002) 
is denied does VA have to also consider an appellant's DIC claim 
under the provisions of 38 U.S.C. § 1318 (West 2002).  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  In light of the 
grant of service connection for the cause of the Veteran's death, 
the claim of entitlement to DIC under 38 U.S.C. § 1318 (West 
2002) is moot, and this aspect of the appellant's claim is 
dismissed.
 

ORDER

Entitlement to service connection for the cause of the Veteran's 
death is granted. 

The claim for entitlement to DIC under 38 U.S.C. § 1318 is 
dismissed.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


